742 N.W.2d 114 (2007)
Sharon MULLEN, Plaintiff-Appellee,
v.
Opal ZERFAS, Defendant-Appellant.
Docket No. 134418. COA No. 275262.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the June 1, 2007 order *115 of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Eaton Circuit Court for reconsideration of the defendant's motion for summary disposition. The Court of Appeals in O'Donnell v. Garasic, 259 Mich. App. 569, 676 N.W.2d 213 (2003), erred by indicating that MCL 554.139(1) establishes a duty on the part of owners of leased residential property to invitees or licensees generally. The covenants created by the statute establish duties of a lessor or licensor of residential property to the lessee or licensee of the residential property, most typically of a landlord to a tenant. By the terms of the statutes the duties exist between the contracting parties. The defendant landlord did not have a duty under MCL 554.139(1) to the plaintiff, a social guest of the tenant. On remand, the circuit court must decide the defendant's motion for summary disposition under common law premises liability principles.